Citation Nr: 0315454	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement of [redacted] to recognition as a child of the 
veteran for Department of Veterans Affairs (VA) death 
compensation purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran had active military service from March 1972 to 
January 1975.  He died in April 1991.  The appellant is his 
widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 determination by the Louisville, 
Kentucky, Regional Office (RO) denying benefits for [redacted] 
as a child of the veteran.

In January 1999, the appellant, accompanied by her accredited 
representative, testified at a video-conference hearing 
conducted before the undersigned Veterans Law Judge.  When 
this matter was previously before the Board in May 1999 and 
September 2000, it was remanded for further development.


REMAND

In Board correspondence dated April 18, 2003, the appellant 
was informed of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That notice was 
provided under the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board further notes that in the letter the 
appellant was informed that she had 30 days within which to 
respond with additional pertinent evidence or information.  
Otherwise, the claim would be decided based on the current 
record.  She has not responded. 

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that 
38 C.F.R. § 19.9(a)(2), which provided only a 30 day period, 
is invalid because it is contrary to 38 U.S.C.A. § 5103 (West 
2002).  The Court in particular noted that the 38 U.S.C.A. § 
5103 provides one year to respond.  

The Board observes that one year has not passed since the 
Board issued the April 18, 2003 letter.  As such, and in 
light of the decision in Disabled American Veterans, and 
absent the receipt of a written waiver from the appellant, 
the Board finds that she must be afforded the remaining 
period of the one year, that is until April 17, 2004, before 
a decision may be entered.  

Accordingly, the case is remanded for the following:

1.  Send the appellant a letter 
notifying her that she has one year to 
respond to the April 2003 notice letter.  
That year will end on April 17, 2004.  
Inform her that the RO will hold the 
case in abeyance until April 17, 2004 
unless or until she waives in writing 
the remaining term.  Inform her that 
submitting additional evidence will not 
be sufficient to waive that waiting 
period.  Further, whether or not the 
appellant submits additional evidence or 
argument in support of her claim, if she 
desires to expedite Board review of her 
claim, she must specifically waive in 
writing any remaining response time 
prior to April 17, 2004.  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
determination remains adverse to the 
appellant she and her representative 
must be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




